Citation Nr: 0922205	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that while on active duty in the United 
States Navy during the Vietnam Era, he contracted hepatitis C 
from an immunization by way of an air gun (a.k.a. "jet") 
injection.  Having reviewed the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of the Veteran's claim.

The December 2006 VA examination report reflects that the 
Veteran told the VA examiner that he was receiving Social 
Security Administration (SSA) disability income (SSDI).  
Although the report does not indicate that the Veteran 
underwent additional examinations in order to obtain SSDI, it 
is nevertheless unclear whether the claims file contains all 
of the same treatment records that were considered by SSA.

VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  When VA is put 
on notice of the existence of SSA records potentially 
relevant to a Veteran's claim, VA should seek to obtain those 
records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  
Therefore, an attempt should be made to obtain any SSA 
records and Barnes-Jewish Hospital treatment records 
potentially relating to the Veteran's claimed hepatitis C 
disability.

In addition, a January 2006 VA treatment report reflects that 
the Veteran was approved for liver transplant surgery at 
Barnes-Jewish Hospital, located in St. Louis, Missouri.  An 
April 2006 VA treatment report reflects that the transplant 
surgery had been completed and that the Veteran "continues 
to be followed closely at Barnes."  A December 2006 VA 
treatment report reflects that, by that time, "unfortunately 
his new liver has already contracted hepatitis-C again."  It 
appears from the VA examination reports that the Veteran's 
liver transplant may be related to his claimed hepatitis C 
disability.  There are, however, no treatment records in the 
claims file from Barnes-Jewish Hospital.  The September 2006 
VCAA letter reflects that a Form 21-4142, Authorization and 
Consent to Release Information, was mailed to the Veteran so 
that he could authorize VA to obtain copies of the Veteran's 
relevant medical records, but the claims file does not 
include a completed copy of such authorization. 

Accordingly, the case is REMANDED for the following action:

1.  Secure a completed Form 21-4142, 
Authorization and Consent to Release 
Information, from the Veteran and obtain 
any and all of the Veteran's relevant 
medical records from Barnes-Jewish Hospital 
in St. Louis, Missouri.

2.  Obtain any and all of the Veteran's 
pertinent SSA records.  If these records 
are found to be unavailable, this should be 
specifically noted in the claims file.

3.  Then, the RO/AMC should readjudicate 
the Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

